It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed on the authority of Patten v. Aluminum Castings Co., ante, 1.
And coming now to render the judgment that the court of appeals should have rendered, it is hereby ordered and adjudged that the judgment of the *646court of common, pleas "be, and the same is hereby, affirmed.

Judgment of the court of appeals reversed, and that of common pleas affirmed.

Hough, Robinson, Jones and Matthias, JJ., concur.
"Wanamaker, J., dissents.